                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RUDY FABIAN, and FABIAN LEGAL
SERVICES, LLC.,
                                                        19cv0582
                Plaintiffs,                             ELECTRONICALLY FILED

                        v.

RICHARD E. SHENKAN, and SHENKAN
INJURY LAWYERS, LLC.,

                Defendants.


                                  MEMORANDUM ORDER

       Before the Court is Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint (ECF

15) and Brief in Support of same. ECF 17 and ECF 18. Plaintiffs filed a Response and

Defendants filed a Reply, making the matter ripe for adjudication. The Court will grant in part

and deny in part the Motion to Dismiss for the reasons set forth below.

       Because the Court writes primarily for the Parties, the facts of this case, as pled in the

Amended Complaint, will be truncated and accepted as true solely for the purposes of deciding

the pending Motion.

       Plaintiffs had experience in class action litigation and paired with the Defendants on

certain class action cases. ECF 15, ¶ 12-14. Although both Defendants and Plaintiffs were

lawyers, the Parties failed to reduce their working relationship, and most importantly, the

remuneration between them for cases they worked together, to a written contract. ECF 15, ¶ 17.

However, the Parties agreed either orally (and/or by their conduct) that Plaintiffs would be paid

for their work by Defendants. ECF 15, ¶ 18.
       The case before this Court arises out of the work the Parties performed on a class action

case they reference as “Maszgay.” Plaintiffs in this case attached a written brief in support of an

uncontested motion for the approval of the Maszgay settlement agreement to their Amended

Complaint. ECF 15-1. That brief, which was submitted to the Pennsylvania Court of Common

Pleas for Jefferson County, indicates that both Plaintiffs and Defendants (and a third attorney)

contributed their legal expertise to resolving the Maszgay matter, and asserts that the combined

attorneys’ fees (using the aggregate lodestar) totaled $1,270,237.50. Id.

       The Amended Complaint in the instant case matter avers that the Court of Common Pleas

granted final approval of the Maszgay settlement, and using a 2.3 multiplier to create an

“enhanced lodestar,” awarded $2.92 million in attorney’s fees. ECF 15, ¶ 35-36.      According to

the Amended Complaint in this case, Defendants were paid $2.92 million in attorneys’ fees in

the Maszgay matter in September of 2018, and Plaintiffs essentially claim they have received

their fair share of the $2.92 million attorneys’ fees.

       Count I of Plaintiffs’ Amended Complaint seeks a declaration from this Court that

Defendants are judicially estopped from assuming any position in the instant case contrary to

their prior representation before the Pennsylvania Court of Common Pleas concerning the

attorneys’ fees paid in the Marszgay matter. Count II of Plaintiffs’ Amended Complaint seeks

damages in the amount of $1,334,522.75, which represents the amount set forth in the written

brief in support of an uncontested motion for the approval of the Maszgay settlement agreement

submitted to the Court of Common Pleas (less $45,000 which Defendants received, to date, from

Plaintiffs). Count II is predicated upon a theory of quantum meruit.

       In their Brief in Support of their Motion to Dismiss this case, Defendants argue that

Count II of the Complaint must be dismissed because a there was an express agreement between



                                                   2
the Parties. Defendants contend that because an express agreement exists, Plaintiffs are not

entitled to the equitable relief they demand in Count II. Defendants equate the quantum meruit

claim with a claim for unjust enrichment, and thus label Plaintiffs’ quantum meruit claim one

seeking equitable relief.

        However, no such express agreement was attached to the Amended Compliant, and

Defendants failed to attach any such express agreement to their Motion, Brief in Support, or

Reply Brief. Rather, Defendants argue in both of their Briefs that Plaintiffs conceded that an

express agreement existed, in their Amended Complaint at paragraph 18 which reads,

“[Plaintiffs] and [Defendants] did agree that in addition to making regular payments to

[Plaintiffs], [Defendants] would pay to [Plaintiffs] a portion of the fees received when a case

settled . . . .”. ECF 15 and ECF 22. Defendants also note that the Amended Complaint avers

that Defendants made periodic payments to Plaintiffs for four years. Id.

        Under Pennsylvania law, a contract may be manifested orally, in writing, or as an

inference from the acts and conduct of the parties. Under Pennsylvania law, the doctrine of

unjust enrichment is inapplicable when the relationship between the parties is founded upon a

written agreement or express contract. . . . Grudkowski v. Foremost Ins. Co., 556 F. App’x, 165,

169–170 (3d Cir. 2014), quoting Wilson Area Sch. Dist. v. Skepton, 895 A.2d 1250 (2006).

        Simply stated, if an express or written contract exists then an unjust enrichment claim

will fail as a matter of law. Because Plaintiffs will be required to prove the same elements for

their quantum meruit claim as they would for an unjust enrichment claim (see Allegheny Gen.

Hosp. v. Philip Morris, Inc., 228 F.3d 429, 447 (3d Cir. 2000))1, then Plaintiffs’ quantum meruit


1
  The elements for quantum meruit and unjust enrichment claims are: “[(1)] benefits are conferred on one
party by another, [(2)] appreciation of such benefits by the recipient, and [(3)] the acceptance and
retention of these benefits under the circumstances such that it would be inequitable or unjust for the
recipient to retain the benefits without payment of value.” Id. at 447 (quoting 16 Summ. Pa. Jur.2d
                                                   3
claim would be barred if an express contract between Plaintiffs and Defendants in this case

existed.

        At this juncture of the legal proceedings pending before this Court, no Party has produced

any evidence of an express or written agreement. In addition, the Amended Complaint does not

offer any facts to support a finding that an express or written agreement exists between the

Parties. To the contrary, the facts as pled by Plaintiffs in the Amended Complaint suggest that

the agreement at issue in this case was an implied and/or oral. For this reasons, Defendants’

argument for dismissal of Count II of the Amended Complaint fails and their Motion to Dismiss

will be denied as to Count II.

        Next, Defendants argue that Count I of the Amended Complaint, which seeks a

declaration that Defendants are judicially estopped from assuming any position contrary to the

position set forth in the Pennsylvania Court of Common Pleas submission for fees in the

Maszgay matter, should be dismissed. Defendants contend that the doctrine of judicial estoppel

is a rule of evidence and not a cause of action. Plaintiffs, in response to Defendants, state “so

what?” and contend that they are entitled to a federal declaration preventing Defendants from

stating that Plaintiffs are entitled to receive less in fees than what was set forth in the state court

submission.

        The Supreme Court of Pennsylvania has defined judicial estoppel and its appropriate

application “[a]s a general rule, a party to an action is estopped from assuming a position



Commercial Law, § 2.2 (1994)); Mill Run Assoc. v. Locke Prop. Co., 282 F.Supp.2d 278, 293 (E.D.Pa.
2003). In Burton Imaging Grp. v. Toys "R'' Us, Inc., 502 F. Supp. 2d 434, 440 (E.D. Pa. 2007), the
District Court noted, “Quantum meruit creates an implied promise between parties in the absence of a
contract in order to prevent unjust enrichment. 16 Summ. Pa. Jur.2d Commercial Law § 2:16 (2006).
“[N]o one who benefits by the labor and materials of another should be unjustly enriched thereby, so the
law implies a promise to pay a reasonable amount for labor and materials furnished . . . . ” Id., § 2:2. A
‘benefit’ is ‘any form of advantage.’ Id.”


                                                     4
inconsistent with his or her assertion in a previous action, if his or her contention was

successfully maintained.” Trowbridge v. Scranton Artificial Limb Company, 560 Pa. 640, 747

A.2d 862, 864 (2000). The purpose of judicial estoppel is “to uphold the integrity of the courts

by ‘preventing parties from abusing the judicial process by changing positions as the moment

requires.’” Id., at 865. Judicial estoppel may be imposed only if: “(1) the party to be estopped is

asserting a position that is irreconcilably inconsistent with one he or she asserted in a prior

proceeding; (2) the party changed his or her position in bad faith, i.e., in a culpable manner

threatening to the court’s authority or integrity; and (3) the use of judicial estoppel is tailored to

address the affront to the court’s authority or integrity.” Montrose Med. Grp. Participating Sav.

Plan v. Bulger, 243 F.3d 773, 777–78 (3d Cir. 2001).

        Judicial estoppel looks to the connection between the litigant and the judicial system

while equitable estoppel focuses on the relationship between the parties to the prior litigation.

Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 419 (3d Cir. 1988). Privity and

detrimental reliance – prerequisites for the application of equitable estoppel – are not required for

invocation of judicial estoppel. Ryan Operations G.P. v. Santiam–Midwest Lumber Co., 81 F.3d

355, 360 (3d Cir.1996). Collateral estoppel is used to protect the finality of judgments and to

conserve judicial resources, see Dici v. Pennsylvania, 91 F.3d 542, 547 (3d Cir.1996), whereas

judicial estoppel is concerned solely with protecting the integrity of the courts, see Klein v. Stahl

GMBH & Co., 185 F.3d at 109. Although collateral estoppel may not be employed unless the

underlying issue was actually litigated, see Witkowski v. Welch, 173 F.3d 192, 198–99 (3d

Cir.1999), there is no such requirement for the use of judicial estoppel, see Anjelino v. New York

Times Co., 200 F.3d 73, 100 (3d Cir. 2000).




                                                   5
       Although Plaintiffs in the instant lawsuit are free to argue as a matter of evidence that

Defendants are judicially estopped from taking a position contrary to a position which they pled

in a state court action, the Defendants are correct in contending that the doctrine of judicial

estoppel cannot form the basis for a declaratory judgment claim. Therefore, Count I of

Plaintiffs’ Amended Complaint – which asks this Court to declare as a matter of law that

Defendants are judicially estopped from arguing that Plaintiffs’ cannot be awarded fees in any

amount less than what was set forth in a state court brief – is inappropriate. As a result, the

Court will grant Defendants’ Motion as to Count I. However, in so doing, this Court is not

precluding Plaintiffs from arguing the application of judicial estoppel with respect to their viable

quantum meruit claim set forth in Count II.

                                       ORDER OF COURT

       AND NOW, this 4th day of September, 2019, Defendants’ Motion to Dismiss is

GRANTED IN PART as to Count I, and DENIED IN PART as to Count II of Plaintiffs’

Amended Complaint. Defendants shall file their Answer to the remaining portions of the

Amended Complaint by no later than September 22, 2019.

                                       s/ Arthur J. Schwab
                                       Arthur J. Schwab
                                       United States District Court Judge

cc: All ECF Counsel of Record




                                                  6
